DISMISS; and Opinion Filed February 3, 2014.




                                             Court of Appeals
                                                               S     In The


                                      Fifth District of Texas at Dallas
                                                          No. 05-14-00091-CR
                                                          No. 05-14-00092-CR
                                                          No. 05-14-00093-CR
                                                          No. 05-14-00094-CR

                                              TROY LEE PERKINS, Appellant
                                                          V.
                                              THE STATE OF TEXAS, Appellee

                         On Appeal from the 282nd Judicial District Court
                                       Dallas County, Texas
            Trial Court Cause Nos. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S

                                             MEMORANDUM OPINION
                                      Before Justices Francis, Lang-Miers, and Lewis
                                              Opinion by Justice Lang-Miers
            Troy Lee Perkins pleaded guilty to four aggravated robbery offenses. Pursuant to plea

agreements, he was sentenced to twelve years’ imprisonment in each case.                                                      Sentence was

imposed in open court on January 7, 2008, and appellant did not appeal at that time. The Court

now has before it appellant’s January 27, 2014 third out-of-time notice of appeal for these cases. 1

In his third “general notice of appeal,” appellant seeks to withdraw his guilty pleas and

permission to appeal.


     1
         This Court has twice before dismissed appeals involving these same trial court numbers for want of jurisdiction. See Perkins v. State, Nos.
05-13-01119–01122-CR (Tex. App.-–Dallas Sept. 11, 2013, pet. ref’d); See Perkins v. State, No. 05-12-01511-CR (Tex. App.-–Dallas Dec.
13, 2012, no pet.); Perkins v. State, Nos. 05-12-01512–01514-CR (Tex. App.-––Dallas, Nov. 28, 2012, no pet.).
       Appellant’s January 27, 2014 notice of appeal is untimely as to his January 7, 2008

sentences in these cases. See TEX. R. APP. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998) (per curiam). Moreover, the Court has received nothing from the Texas

Court of Criminal Appeals stating appellant has been granted out-of-time appeals, and this Court

has no authority to grant appellant out-of-time appeals.

       We dismiss the appeals for want of jurisdiction.



                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140091F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00091-CR        V.                       Trial Court Cause No. F07-00645-S.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of February, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00092-CR        V.                       Trial Court Cause No. F07-71769-S.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of February, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00093-CR        V.                       Trial Court Cause No. F07-71970-S.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of February, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00094-CR        V.                       Trial Court Cause No. F07-71990-S.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of February, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –6–